DETAILED ACTION
Formal Matters
Claims 1-20 are cancelled.  Claims 21-28 are new, pending and under examination.

Priority
The instant application is a continuation of 16/429685 filed on 6/3/2019, which is a continuation of 15/968,866 filed on 5/2/2018, which is a continuation of 15/660,439 filed on 07/26/2017, which is a divisional of 13/130,336 filed on 08/04/2011, which is a national stage application of PCT/IB09/55402 filed on 11/30/2009, which claims priority from South African application ZA200810426 filed on 12/09/2008. 

Information Disclosure Statement
	The information disclosure statement filed on 02/04/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reynolds US 4423012.
If the prior art teaches a composition of the instant claims, it will be reasoned to also be tissue friendly.  
	Reynolds teaches an aqueous solution with zinc as a metal ion (abstract and claim 1 of Reynolds).  Reynolds teaches feed solutions with 100 and 150 g/l (mg/ml) of zinc (column 5, lines 44-50, also see table 5a).  Reynolds provides that up to about 10 g/l of manganese can be present (column 5, lines 47-49).  Test numbers 6-8 also contain manganese, magnesium and calcium in table 5a.  Table 3 also provides for an aqueous zinc solution with 80 g/l (column 8).  Note that example 3 provides for an aqueous solution with 127 g/l (mg/ml) zinc, 3.07 g/l manganese and 8.34 g/l magnesium.  This represents an aqueous solution (solution is an injectable form) and contains at least 60 mg/ml zinc and two other trace elements.  
	An aqueous solution of zinc in instantly claimed compositions was available at the instant time of invention.  Although Reynolds does not provide for injection of the solution, it is in a solution form that may be injected.  Veterinary use is to the intended use of the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fahim US 5372822 and Geissinger et al (Canadian Journal of Comparative Medicine, 1981, volume 45, pages 97-102, in applicant’s IDS).
In regards to tissue friendly, if the composition motivated by the prior art can be used safely in an animal, it would be considered to have tissue friendliness.  
Fahim teaches a mineral acetate solution that is injected into testes of farm animals (abstract).  Fahim teaches zinc acetate (claim 1 of Fahim, first paragraph of detailed description).  Fahim teaches example 2 that provides for 75.24 mg of zinc acetate in 0.3 ml of solution or 250.55 mg in 1 ml of solution.  The zinc in zinc acetate represents 35.6% of the compound, and thus, 35.6% of 250.55 mg zinc acetate is 89.2 mg/ml of zinc.  Fahim teaches a preferably aqueous solution for the mineral acetate (zinc acetate) (detailed description).  Fahim teaches mineral acetate, which allows for various acetates with mineral cations (see mineral acetate such as zinc acetate or calcium acetate, Summary of Invention – “such as” provides that these are two types of mineral acetates that may be utilized).  Calcium acetate is provided as another particular option (claim 1 of Fahim). 
	Fahim teaches 89.2 mg/ml zinc in an aqueous solution that is injectable.  Zinc is a trace element.  
	Fahim does not teach copper.
	Geissinger teaches cupric acetate in an aqueous solution that is provided to rabbits (abstract).  
	One of ordinary skill in the art at the time of instant invention would have included other types of mineral acetates (acetates having other mineral components) including cupric acetate provided by Geissinger along with the zinc acetate with the expectation of a solution that can be injected as in the teachings of Fahim.  Copper acetate is a mineral acetate and there would have been a reasonable expectation of success in including it as an acceptable mineral acetate compound into injectable compositions of Fahim.  Note that although, veterinary use, is an intended use recited in the preamble, Fahim’s composition is for a veterinary use.  

Claims 23, 24, 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fahim US 5372822 and Ionascu US 20040052872. 
In regards to tissue friendly, if the composition motivated by the prior art can be used safely in an animal, it would be considered to have tissue friendliness.  
Fahim teaches a mineral acetate solution that is injected into testes of farm animals (abstract).  Fahim teaches zinc acetate (claim 1 of Fahim, first paragraph of detailed description).  Fahim teaches example 2 that provides for 75.24 mg of zinc acetate in 0.3 ml of solution or 250.55 mg in 1 ml of solution.  The zinc in zinc acetate represents 35.6% of the compound, and thus, 35.6% of 250.55 mg zinc acetate is 89.2 mg/ml of zinc.  Fahim teaches a preferably aqueous solution for the mineral acetate (zinc acetate) (detailed description).  Fahim teaches mineral acetate, which allows for various acetates with mineral cations (see mineral acetate such as zinc acetate or calcium acetate, Summary of Invention – “such as” provides that these are two types of mineral acetates that may be utilized).  Calcium acetate is provided as another particular option (claim 1 of Fahim). 
	Fahim teaches 89.2 mg/ml zinc in an aqueous solution that is injectable.  Zinc is a trace element.  
	Fahim does not teach manganese.
	Ionascu teaches an injectable pharmaceutical solution that has manganese along with other minerals/trace elements (abstract and paragraph 8 and claim 2 of Ionascu).  The manganese is part of an active powder of inorganic salts.  
	One of ordinary skill in the art at the time of instant invention would have included other types of minerals like manganese provided by Ionascu along with the zinc acetate with the expectation of a solution that can be injected as in the teachings of Fahim.  Both references are to injectable formulations for animals.  Note that although, veterinary use, is an intended use recited in the preamble, Fahim’s composition is for a veterinary use.  

Obviousness-Type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of copending application 17/355,791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending and the instant claims provide for instantly claimed solutions of metals including zinc, manganese, selenium, copper and chromium.  
This is provisional double patenting because these claims have not yet been patented.

Claims 21-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent 9750764.  Although the conflicting claims are not identical, they are not patentably distinct from each other because patent ‘764 provides claims with the same metal elements in solution and a zinc content of at least 60 mg/ml in the solution.  

Claims 21-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent 10350241.  Although the conflicting claims are not identical, they are not patentably distinct from each other because patent ‘241 provides claims with the same metal elements in solution with zinc of at least 60 mg/ml in the solution.  ‘241 also provides for administering the solution to an animal. 

Claims 21, 22, 25 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 of U.S. Patent 11000544.  Although the conflicting claims are not identical, they are not patentably distinct from each other because patent ‘544 provides claims with copper and at least one other trace element in solution with zinc of at least 60 mg/ml in the solution.  The intended use limitations of “veterinary use” and “injectable” in claim 2 of ‘544 make it obvious that the solution will be administered to an animal resulting in an improvement/increase of trace element amounts in the animal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3923982 – provides for preventing trace element deficiency in animals and compositions for carrying out the process (title and abstract).  Teaches a suspension in oil of copper, zinc and manganese that can be injected (abstract and claim 8 of ‘982).  However, the instant claims are to an aqueous solution of the trace elements where a solution would mean they were dissolved in the aqueous solvent.  
	
US 20050244511 – ‘511 teaches a trace element solution with zinc, manganese, copper and other elements (abstract).  ‘511 teaches at least 60 mg/ml of total trace elements, but only 35-50 mg/ml for zinc (paragraphs 44-56).  In parent application 16/429685, the applicant provided an affidavit (9/18/2020) to show that methods of ‘511 would not result in concentrations of zinc of at least 60 mg/ml that would stay in an aqueous solution for injection.  Thus, the former affidavit shows that there is no expectation that adding more zinc to formulations of ‘511 will also result in an aqueous solution having the claimed amount of zinc, let alone with other added trace elements to the solution.  Applicant’s improvement in the instant application allows for higher concentrations of zinc to be utilized in such solutions with the additional trace elements.

No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613